[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, Ledge Light Health District, has moved to dismiss this action on the grounds that no notice of the action against the defendant's employees was given under Connecticut General Statutes § 7-465.
It claims notice is required under the statute for the court to have subject matter jurisdiction.
The plaintiff claims that the statute requires the municipality to pay "all sums which such employee becomes obligated to pay by reason of the liability imposed upon such employee by law for damages awarded for infringement of any person's civil rights or for physical damages to person or property."
The parties agree that no notice was given under section 7-465. However, the action was brought against this defendant claiming the negligence of the two employees makes it responsible to pay any damages awarded. The statute deals with actions for personal injuries and property damage. Such actions require notice under the statute. This action is not an action for "personal physical injuries or damages to real or personal property" which require notice under the statute. This action is for a negligent act or an abuse of position by the two employee defendants for revoking permits which the plaintiff had to do sewer installation and cleaning in the Town of Groton and the City of Groton. The fact that the plaintiff alleges pain, anxiety and distress as a result of losing his permits does not make this an action for personal injuries.
The plaintiff's other claim is for a violation of his civil rights under 42 U.S.C. § 1983. CT Page 5657
Regarding the notice requirement of the statute, it requires notice if the action is for personal physical injuries or property damage. The court finds that this is not such an action. However, the statute clearly does not require notice for a "civil rights" action or any action other than one for personal physical injury or property damage.
Accordingly, since this action is one that does not require notice under the statute, the motion of the Ledge Light Health District to dismiss is hereby denied.
D. Michael Hurley Judge Trial Referee